Citation Nr: 0728489	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  04-28 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to the assignment of a compensable initial 
disability rating for bilateral hearing loss.

2.  Entitlement to an increased rating for scars of the mouth 
and upper lip, currently evaluated as 0-percent disabling 
(e.g., noncompensable).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran served on active duty in the military from July 
1952 to July 1956.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In the decision below, the Board will decide the bilateral 
hearing loss appeal.  Most regrettably, because further 
development of the evidence is still needed before the Board 
can make a decision on the scar residuals appeal, it must 
again be REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  See Stegall v. West, 11 Vet. App. 
268 (1998).  VA will notify the veteran if further action is 
required on his part.

In February 2007, the Board remanded the case to the RO (via 
the AMC) for additional development.  The AMC completed the 
additional development directed on the hearing loss appeal, 
attempted to do so on the scar residuals claim, continued the 
denial of higher ratings, and then returned the case to the 
Board for further appellate review.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The veteran has level II hearing acuity in both ears.




CONCLUSION OF LAW

The requirements are not met for an initial compensable 
rating for a bilateral hearing loss.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 
Diagnostic Code (DC) 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 
and Supp. 2006), and the implementing VA regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

To the extent possible, the notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, the VCAA notice requirements 
may be satisfied if any errors in the timing or content of 
the notice are not prejudicial to the claimant.  Id.  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed, 20 Vet. App. 537 (2006); and Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

In this case, a September 2003 RO letter provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate his initial, underlying claim for 
service connection for a hearing loss and for an increased 
rating for his scar residuals, as well as what information 
and evidence he needed to submit, what information and 
evidence would be obtained by VA, and the need for him to 
advise VA of or submit any further evidence that was relevant 
to his claims.  The Board notes that the letter did not 
include the specific language of the "fourth element"-that 
is, to provide all information in his possession related to 
his claim.  And--naturally, since the letter was issued prior 
to the Court's decision in Dingess/Hartman, the letter did 
not inform the veteran how downstream disability evaluations 
and effective dates are assigned and the type evidence which 
impacts those determinations.  These omissions were not 
prejudicial, however, as they were completely cured by 
subsequent VCAA letters.

In the Dingess/Hartman decision, the Court indicated that 
"[i]n cases were service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated - it has been proven."  The Court went 
on to note that when, as here, a claim has been proven, the 
purpose of section 5103(a) notice has been satisfied and 
notice under its provision is no longer applicable.

In an even more recent precedent decision, however, Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007), the Court limited this 
holding in Dingess to situations where service connection was 
granted and the disability rating and effective date assigned 
prior to the enactment of the VCAA.  When, as here, this did 
not occur until after the VCAA's enactment, the veteran is 
entitled to pre-decisional notice on all elements of his 
underlying claim - including in this particular instance as 
it relates to the downstream disability rating and effective 
date elements.  Moreover, in Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007), the Federal Circuit Court held that any 
error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified, the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
claimant.  Id.  Neither the veteran nor his representative 
has cited or asserted any error related to the omissions 
noted above.
 
Nonetheless, after receipt of his Notice of Disagreement, a 
March 2004 RO letter informed the veteran of the information 
needed to support a higher initial rating for the hearing 
loss.  Further, a March 2007 AMC VCAA/Dingess-Hartman letter 
issued pursuant to a Board remand also informed him of the 
evidence needed to support a higher rating, as well as him 
how downstream disability ratings and effective dates are 
assigned and the type evidence impacting those 
determinations.  Moreover, the May 2007 SSOC reflects the 
AMC's readjudication of the claims after providing that 
notice.  Thus, all notice requirements were met.  
38 U.S.C.A. § 5103(a), 5104, 7105; see Prickett, 20 Vet. App. 
at 376; Dingess/Hartman, 19 Vet. App. at 493.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, and his outpatient treatment records of 
the VA medical facility identified by him.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain.  There is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to him.  Thus, any such error is harmless and does not 
prohibit consideration of his appeal on the merits at this 
juncture.  See Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Governing Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the veteran's bilateral hearing loss.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as 'staged' ratings.  Fenderson, 12 
Vet. App. At 126.

Analysis

Evaluations of defective hearing range from non-compensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from service-
connected defective hearing, the schedule establishes 11 
auditory hearing acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, DC 
6100.  Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).

The Board notes the veteran's representative's assertions in 
the August 2007 Appellant's Brief that the veteran's hearing 
examinations were inadequate for rating purposes, as 
audiology examinations are conducted in the sterile, clinical 
and noiseless environment of the examination room.  As such, 
the examinations did not provide reliable information on how 
the veteran's hearing loss impact his functioning under the 
ordinary conditions of daily life.  See 38 C.F.R. § 4.10.  
The Board further notes that this specific issue is currently 
pending before the Court.  But for the time being, the Board 
rejects the assertion, as it is contrary to the law and 
regulations currently applicable to the hearing loss rating 
criteria, Lendenman, supra, which is the law the Board will 
apply in this case.

An exceptional pattern of hearing impairment occurs when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  
In that situation, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86.  Further, when the average 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Id.

At the May 2007 examination, the veteran's bilateral hearing 
loss manifested as follows: Right ear: 500 Hertz(Hz), 30 
decibels (db); 1000 Hz, 40 db; 2000 Hz, 55 db; 3000 Hz, 70 
db; 4000 Hz, 70 db; for an average of 58.75 db.  Speech 
recognition was 94 percent.  Left ear: 500 Hz, 30 db; 1000 
Hz, 40 db; 2000 Hz, 50 db; 3000 Hz, 60 db; 4000 Hz, 65 db; 
for an average of 53.75 db.  Speech recognition was 88 
percent.  The examiner assessed the veteran's hearing loss as 
a mild to moderately severe sensorineural hearing loss at 500 
- 4000 Hz in both ears.  Further, immittance tests revealed 
normal tympanograms and present ipsilateral acoustic reflex 
thresholds consistent with normal middle ear function and 
cochlear involvement bilaterally.

The above findings show the veteran does not have an 
exceptional pattern of hearing impairment in either ear, so 
the special provisions of 38 C.F.R. § 4.86(a) and (b) do not 
apply.  A puretone average of 58.75 dB with speech 
recognition of 94 percent means he has level II hearing 
acuity in his right ear.  A puretone average of 53.75 dB with 
speech recognition of 88 percent means he also has level II 
hearing acuity in his left ear.  See 38 C.F.R. § 4.85, Table 
VI.  According to Table VII, Level II hearing for both ears 
is rated noncompensable.  38 C.F.R. § 4.85, DC 6100.

The results at the 2007 examination were essentially on par 
with those of the 2003 examination, where the veteran's right 
ear manifested with an average of 50 db and speech 
recognition of 94 percent, and an average of 53 db with 
speech recognition of 86 percent in the left ear.  An 
exceptional pattern of hearing impairment was not manifested.  
The right ear manifested at Level I and the left ear at Level 
II at the 2003 examination.  But that is still at the 
noncompensable rate.  Id.  So the initial noncompensable 
rating must remain in effect.  38 C.F.R. § 4.7.  And since 
the veteran has not had a compensable level of hearing loss 
at any time since the effective date of his award, he is not 
entitled to a "staged" rating either.  See Fenderson, 12 
Vet. App. at 125-26.


ORDER

Entitlement to an initial compensable disability rating for 
bilateral hearing loss is denied.


REMAND

The report of the January 2004 VA examination and May 2004 
addendum did not address all the criteria used to evaluated 
the veteran's scars under DC 7800 (disfigurement of the head, 
face, or neck).  See 38 C.F.R. § 4.118.  DC 7800 identifies 
eight characteristics of disfigurement that are used to 
evaluate scars affecting the head, face, or neck.  These 
eight characteristics were not adequately addressed by the 
examiner. The examiner indicated the scar was 1 centimeter 
long, but did not provide its width or approximate area. The 
examiner also did not indicate if the scar was elevated or 
depressed on palpation or hypo- or hyper-pigmented.  
Furthermore, the veteran submitted pictures of his scar in 
December 2003.  Although it is difficult to determine its 
size from the photographs, the scar appears to be larger than 
1 cm.  Prior examinations have indicated there are actually 
two scars - one on the left corner of his mouth measuring 1" 
x 1/2" and the other on his upper left lip measuring 1" (see 
reports of the February 1957 and January 1962 VA 
examinations).  The January 2004 examiner did not mention the 
scar on the veteran's lip, other than to say there was no 
residual deformity.  So, the Board remanded the case for 
another VA examination to fully address the pertinent rating 
criteria for both scars.  See, e.g., Caffrey v. Brown, 6 Vet. 
App. 377 (1994).

In the May 2007 scar examination report the examiner noted 
that examination revealed no evidence of facial scars.  This 
finding is patently inconsistent with the 2003 examination 
and 2004 addendum.  And while the examiner noted that the 
veteran's electronic medical records, the claims file, and 
the remand, were reviewed, the examiner noted that "no color 
photos are indicated."  But the color photo of the veteran's 
face is in fact in the claims file and it is tabbed.  As a 
result, the Board is constrained to find that the prior 
remand was not complied with, and another remand for 
compliance is required as a matter of law.  Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.  The AMC shall schedule the veteran for 
an appropriate VA examination to assess 
the severity of his service-connected 
scars of the mouth and upper lip. All 
clinical findings should be reported in 
detail, and all tests and studies deemed 
necessary by the examiner should be 
performed.

2.  The examiner should be provided a copy 
of the applicable rating criteria for 
evaluating scars found at 38 C.F.R. § 
4.118, DC 7800-7805, in order to ensure 
that his/her findings are pertinent to the 
applicable rating criteria. The physician 
is requested to comment on all signs and 
symptoms that are attributable to the 
veteran's service-connected scars, 
including the eight characteristics of 
disfigurement listed under DC 7800 and the 
size of the specific scar or the size of 
the area affected (in square inches or 
centimeters).  The examiner must also note 
whether the scars are deep (i.e., 
associated with soft tissue damage) or 
superficial (i.e., not associated with 
soft tissue damage); and whether there is 
any tenderness on examination.  In 
addition, the examiner must indicate 
whether the scars cause limitation of 
motion. 

To facilitate responding to these 
questions posed, the claims file and a 
complete copy of this remand must be made 
available for the examiner's review of the 
veteran's pertinent medical history.  The 
AMC shall also ensure that the color photo 
of the veteran's face is appropriately 
tabbed so as to facilitate ease of 
location in the claims file.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, the 
submitted examination report must include 
the questions to which answers are 
provided.

3.  Then readjudicate the veteran's claim in 
light of the additional evidence obtained.  
If the claim is not granted to his 
satisfaction, send him and his 
representative an SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


